  Case: 1:18-cv-00698 Document #: 409 Filed: 01/21/21 Page 1 of 13 PageID #:8081




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


EMPIRE INDUSTRIES INC.,                         )
                                                )
              Plaintiff,                        )
                                                )
              vs.                               )      Case No. 18 C 698
                                                )
WINSLYN INDUSTRIES, LLC, et al.,                )
                                                )
              Defendants.                       )


                           MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       Empire Industries Inc., a bathroom and kitchen product distributor, contends that

it entered into an exclusive agreement with The Fireclay Factory LLC, a sink

manufacturer, to supply certain sinks. Empire originally sued Winslyn Industries, LLC,

another distributor, claiming tortious interference with the Empire-Fireclay agreement.

Later, Empire added claims against Fireclay for, among other things, breach of contract

and fraud. Fireclay has counterclaimed, asserting claims against Empire for tortious

interference with prospective advantage and breach of contract. Empire has moved

under Federal Rule of Civil Procedure 12(b)(6) to dismiss these claims. For the reasons

stated below, the Court dismisses Fireclay's breach of contract claim but declines to

dismiss its tortious interference claim.

                                       Background

       The Court assumes familiarity with this case's factual and procedural

background, which the Court has described in its prior written opinions. See Empire
  Case: 1:18-cv-00698 Document #: 409 Filed: 01/21/21 Page 2 of 13 PageID #:8082




Indus. Inc. v. Winslyn Indus., LLC, No. 18 C 698, 2020 WL 3100581 (N.D. Ill. June 11,

2020) (Ruling on Fireclay's Motion to Dismiss); Empire Indus. Inc. v. Winslyn Indus.,

LLC, No. 18 C 698, 2019 WL 2743470 (N.D. Ill. June 30, 2019) (Ruling on Motions for

Contempt and to Compel); Empire Indus. Inc. v. Winslyn Indus., LLC, No. 18 C 698,

2019 WL 339544 (N.D. Ill. Jan. 28, 2019) (Ruling on Niko and Imperial's Motions to

Dismiss); Empire Indus. Inc. v. Winslyn Indus., LLC, 327 F. Supp. 3d 1101 (N.D. Ill.

2018) (Preliminary Injunction Ruling). The following is a brief synopsis of the factual

and procedural background, as relevant for the purposes of the present order.

       Empire is a New Jersey-based manufacturer and distributor of bathroom and

kitchen products. It contends that it entered into an agreement with Fireclay, a United

Arab Emirates-based (UAE) manufacturer of "fireclay-style" sinks, which are formed

from clay fired at very high temperatures, to manufacture certain sink designs

exclusively for Empire. Empire further contends that Fireclay then produced sinks with

an indistinguishable design for Winslyn, another distributor. In January 2018, Empire

sued Winslyn, claiming tortious interference with the exclusive agreement between

Empire and Fireclay. In June 2018, the Court preliminarily enjoined Winslyn "and

anyone affiliated or acting in concert with it . . . from purchasing, marketing, or selling

sinks obtained from The Fireclay Factory, LLC based on plaintiff Empire Industries,

LLC's . . . designs." Preliminary Injunction Ruling, 327 F. Supp. 3d at 1118. The Court

then modified the injunction to apply only to "sinks obtained from The Fireclay Factory,

LLC with a design that is identical to or visually distinguishable from plaintiff Empire

Industries, LLC's Olde London and Sutton Place designs." See Modified Prelim. Inj.

Order (dkt. no. 105).



                                              2
    Case: 1:18-cv-00698 Document #: 409 Filed: 01/21/21 Page 3 of 13 PageID #:8083




        As indicated earlier, Empire later added a claim against Fireclay for breach of

contract. Fireclay has asserted a two-count counterclaim against Empire, which Empire

has moved to dismiss. In considering Empire's motion to dismiss, the Court accepts as

true the facts alleged in the counterclaim. O'Boyle v. Real Time Resolutions, Inc., 910

F.3d 338, 342 (7th Cir. 2018).

        Fireclay alleges that shortly after Empire obtained the preliminary injunction

against Winslyn, Empire contacted certain Fireclay customers and told them that

purchasing certain sinks from Fireclay would violate the injunction; a contract between

Empire and Fireclay prevented the purchase of those sinks; and Empire would sue the

customers if they purchased or sold any sinks allegedly covered by the contract.

Fireclay contends that all of these representations were false. The entities that Empire

allegedly contacted include Imperial Pacific Trading, LLC (IPT), Thompson Traders,

Inc., Pelican Sinks International (Pelican), Domain Industries (Domain), and Menards—

all of which are existing or prospective Fireclay customers. Fireclay asserts that it had

sold or was planning to sell sinks to some or all of these customers. Fireclay claims it

had a reasonable business expectation to market and sell its sinks to these customers,

but Empire's interference in the relationships caused Fireclay to lose the customers'

business.

        Fireclay also alleges—in the alternative to its denial that an enforceable contract

exists 1—that Empire breached its contract based on seven instances of conduct:




1As the Court explained in the preliminary injunction ruling, Empire's principal, Jacob
Goren, contends that he urged Fireclay to uphold an exclusivity agreement between
Fireclay and Empire, but Fireclay denies the existence of a binding exclusivity
agreement to sell Empire's sink design. Preliminary Injunction Ruling, 327 F. Supp. 3d
                                             3
  Case: 1:18-cv-00698 Document #: 409 Filed: 01/21/21 Page 4 of 13 PageID #:8084




       (a) failing to order the sinks in the quantities required; (b) failing to order
       the sinks exclusively from Fireclay; (c) threatening to order the sinks from
       other suppliers; (d) threatening to end its relationship with Fireclay
       altogether on a regular basis; (e) breaching the [implied] covenant of good
       faith and fair deal by failing to timely provide Fireclay information on the
       type and quantity of sinks required; (f) defaming Fireclay and
       misrepresenting Fireclay’s obligations as set forth in Count I above; and
       (g) otherwise.

Def.'s Countercl. (dkt. no. 342) ¶ 98. In short, Fireclay alleges that Empire's failure to

meet its contractual obligations, "to the extent such a contract is implied," gives rise to a

breach of contract claim. Id. ¶ 97.

                                         Discussion

       Empire has moved to dismiss Fireclay's claims under Federal Rule of Civil

Procedure 12(b)(6) for failure to state a claim upon which relief can be granted. To

survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a

counterclaim must allege facts sufficient "to state a claim to relief that is plausible on its

face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). "A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inferences that the defendant is liable for the misconduct alleged." Sloan v.

Am. Brain Tumor Ass'n, 901 F.3d 891, 894 (7th Cir. 2018) (quoting Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009)). At this stage, the law does not impose a highly exacting

standard on Fireclay, however: "[t]he plausibility standard is not akin to a 'probability

requirement.'" Iqbal, 556 U.S. at 678. Fireclay's burden to avoid dismissal is limited to

alleging "enough details about the subject-matter of the case to present a story that

holds together." Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010). That



at 1107. On December 29, 2017, Fireclay "notified Empire it terminated any contractual
relationship they had." Id.
                                              4
     Case: 1:18-cv-00698 Document #: 409 Filed: 01/21/21 Page 5 of 13 PageID #:8085




said, in ruling on a motion to dismiss, the Court is "not obliged to accept as true legal

conclusions or unsupported conclusions of fact." St. John's United Church of Christ v.

City of Chicago, 502 F.3d 616, 633 (7th Cir. 2007) (internal quotation marks omitted).

         The parties dispute which state's law governs Fireclay's claims. Fireclay

contends, in a footnote, that the law of the United Arab Emirates applies. See Def.'s

Resp. to Mot. to Dismiss (dkt no. 396) at 7 n.5. It has forfeited this contention, however,

by making it in a perfunctory way, relegating it to a footnote, and citing no supporting

authority. See Batson v. Live Nation Ent., Inc., 746 F.3d 827, 833 (7th Cir. 2014)

("perfunctory and underdeveloped" arguments are forfeited). Empire argues that

Georgia law controls Fireclay's tort claim because any alleged injury to Fireclay would

have occurred there. Empire also contends that New Jersey law applies to the breach

of contract claim based on its own status as a New Jersey-based entity. In the absence

of a viable argument to the contrary, the Court will follow the course argued by Empire.

A.       Claim for tortious interference with prospective business advantage

         In count 1 of its counterclaim, Fireclay alleges that Empire tortiously interfered

with Fireclay's prospective business advantage. Specifically, Fireclay alleges that

Empire contacted Fireclay's existing and prospective customers and (1) falsely

represented to them that the injunction Empire had obtained against Winslyn prevented

the customers from purchasing certain sinks from Fireclay, including sinks that were not

covered by the injunction; (2) threatened litigation against them; and (3) made other

false representations regarding Empire's right to certain sinks manufactured by Fireclay.

Fireclay asserts that it had a reasonable expectation of selling sinks to these

customers—of which Empire was aware—and that instead the entities that Empire



                                               5
  Case: 1:18-cv-00698 Document #: 409 Filed: 01/21/21 Page 6 of 13 PageID #:8086




contacted purchased fewer sinks from Fireclay or none at all.

       To prevail on a claim for tortious interference with a prospective economic

advantage, a plaintiff must prove: (1) its expectation of entering into a valid business

relationship; (2) defendant's knowledge of the plaintiff's expectancy; (3) defendant's

purposeful interference with and defeat of the expectancy; and (4) damages to the

plaintiff resulting from the interference. Dowd & Dowd, Ltd. v. Gleason, 181 Ill. 2d 460,

484, 693 N.E.2d 358, 370 (1998) (internal quotation marks and citations omitted); Cook

Pecan Co., Inc. v. McDaniel, 344 Ga. App. 370, 374, 810 S.E.2d 186, 190 (2018)

(describing similar elements); Printing Mart-Morristown v. Sharp Elecs. Corp., 116 N.J.

739, 751-52, 563 A.2d 31, 37 (1989).

       Empire has moved to dismiss Fireclay's claim on three grounds: (1) the claim is

insufficiently pleaded because it rests "on information and belief"; (2) Empire's

conduct—threatening litigation to safeguard its own legal interests—is protected by the

"competitor's privilege"; and (3) Fireclay's claim is implausible because it was the

injunction itself that "altered the customer's conduct," not Empire's "embellishment of

that order" in its communication with Fireclay customers. Pl.'s Mem. (dkt. no. 365) at 1-

2, 12. In response, Fireclay argues that it was Empire's specific misrepresentations to

existing and prospective Fireclay customers, not the injunction against Winslyn, that

deterred customers from doing business with Fireclay. Fireclay also argues that it can

base its claim on allegations made "on information and belief" about misrepresentations

Empire made to Fireclay's customers. Fireclay also argues that it "has a basis for its

information and belief." Def.'s Resp. at 1. Finally, Fireclay argues that the competition

privilege does not defeat its claim for several reasons: (1) Empire and Fireclay are not



                                             6
    Case: 1:18-cv-00698 Document #: 409 Filed: 01/21/21 Page 7 of 13 PageID #:8087




competitors; (2) Empire's "improper" actions fall outside the scope of conduct protected

by the privilege; and (3) even Empire's means were not improper, its acts were deceitful

in a way that vitiates the privilege. Id. at 2.

        The Court overrules Empire's contentions. First, Fireclay is entitled at this stage

to base its allegations on information and belief. In Green v. Beth, 663 F. App'x 471

(7th Cir. 2016), the Seventh Circuit indicated that pleading upon "information and belief"

is appropriate when the facts are "particularly in possession and control of defendant" or

where "the belief is based on factual information that makes the inference of culpability

plausible." Id. at 473 (citing Arista Records, LLC v. Doe 3, 604 F.3d 110, 120 (2d Cir.

2010)). Both of these propositions are true here. First, Fireclay's allegations involve

representations made by the defendant (in this case Empire) to third parties, so Fireclay

cannot reasonably be expected to have all the necessary information at this point. And

second, Fireclay's complaint sufficiently alleges that its beliefs are "based on factual

information that makes the inference of culpability plausible." Id. at 473.

        Specifically, Fireclay alleges that Empire—through its counsel or Goren—called

certain Fireclay customers, including IPT's principal, Troy Welker, 2 and falsely claimed

that the injunction "preclude[ed] the purchase of certain sinks from Fireclay" and

"indicated that IPT would be in violation of that order if IPT purchased those sinks from




2 Empire asserts that Fireclay's reliance on Welker's declaration is improper because
the Court may only look to the counterclaim to determine the sufficiency of Fireclay's
allegations. Pl.'s Reply, dkt. no. 401, at 5. That is incorrect. In opposing a motion to
dismiss, Fireclay "may describe the evidence it expects to offer to support factual
allegations." See Bell v. Publix Super Mkts., Inc., 982 F.3d 468, 480 n.2 (7th Cir. 2020).
"[N]othing prevents a plaintiff from including such allegations in the complaint or from
tendering affidavits or other documents to show that those expectations about evidence
are realistic." See id.
                                                  7
  Case: 1:18-cv-00698 Document #: 409 Filed: 01/21/21 Page 8 of 13 PageID #:8088




Fireclay." Def.'s Countercl. ¶ 75; see Def.'s Ex. A, Troy Welker Decl. ¶¶ 4-12. Fireclay

also asserts that Empire—in its communications with some, if not all of the Fireclay

customers mentioned in the counterclaim—claimed "an additional entitlement to models

sold by Fireclay with a different design from the Olde London and Sutton Place sinks."

Id. ¶ 80.   These allegations are sufficient to support Fireclay's information-and-belief

assertion that Empire, with knowledge of Fireclay's expectation of selling sinks to these

customers, purposely interfered with this expectation by making false representations to

discourage them from doing business with Fireclay. Def.'s Countercl. ¶¶ 73-89.

       Furthermore, Fireclay asserts facts sufficient to plausibly allege that it suffered

damages—lost profits, lost income, and loss of business opportunities—as a result of

Empire's interference. Id. Accepting as true the well-pleaded facts regarding Empire's

outreach to Fireclay's customers—as well as the alleged impact of Empire's conduct on

Fireclay's business—and drawing all permissible inferences in favor of Fireclay, Agnew

v. NCAA, 683 F.3d 328 (7th Cir. 2012), Fireclay's pleadings make the inference of

Empire's culpability plausible. Id. at 334; Green, 663 F. App'x at 473. The Court

therefore overrules Empire's argument that Fireclay improperly premised its claim on

allegations based on information and belief.

       Second, Empire's invocation of two privileges, the first of which is the

"competitor's privilege," which protects a defendant who "act[s] to advance its interests

at the expense of its competitor," is unavailing at this stage of the case. A-Abart Elec.

Supply, Inc. v. Emerson Elec. Co., 956 F.2d 1399, 1405 (7th Cir. 1992). The

competitor's privilege is an affirmative defense that allows competitors "to interfere with

one another's prospective business relationships provided their intent is, at least in part,



                                             8
  Case: 1:18-cv-00698 Document #: 409 Filed: 01/21/21 Page 9 of 13 PageID #:8089




to further their business." Integra Healthcare, S.C. v. APP of Illinois HM, PLLC, No. 18

C 3589, 2019 WL 3766122, at *7 (N.D. Ill. Aug. 9, 2019) (quoting Imperial Apparel, Ltd.

v. Cosmo's Designer Direct, Inc., 227 Ill. 2d. 381, 392, 882 N.E.2d 1011, 1019 (2008)).

Its resolution at the motion to dismiss stage would be premature for two reasons. First,

as a counterclaimant, Fireclay is "generally not required to plead around an affirmative

defense to survive a motion to dismiss." See ATC Healthcare Servs., Inc. v. RCM

Techs., Inc., 282 F. Supp. 3d 1043, 1053 (N.D. Ill. 2017) (rejecting the argument that

the plaintiff "has not overcome the competitor's privilege" because the plaintiff "is

generally not required to plead around an affirmative defense to survive a motion to

dismiss"); see also Foboha GmbH v. Gram Tech., Inc., No. 8 C 969, 2008 WL 4619795,

at *5 (N.D. Ill. Oct. 15, 2008) (rejecting "competitor's privilege" at motion to dismiss

stage because "[d]efendants have not demonstrated that they are entitled to the

competitor's privilege at this stage of the case"). Empire's affirmative defense is not a

proper basis for dismissal under Rule 12(b)(6) unless the counterclaim itself establishes

the defense, see, e.g., Parungao v. Community Health Systems, Inc., 858 F.3d 452,

457 (7th Cir. 2017), which Fireclay's counterclaim does not. For instance, there is a

factual dispute regarding the defense's applicability: it is available only to a competitor,

but the parties in this case legitimately dispute whether Empire is Fireclay's competitor,

and the Court cannot appropriately resolve that dispute in ruling on a motion under Rule

12(b)(6). See Def.'s Resp. at 2, 12 (arguing that Fireclay is not a competitor because it

supplied sinks to Empire).

       In addition, Fireclay has pleaded sufficient facts indicating that Empire used

"wrongful means to interfere," which, if taken as true, make the competitor's privilege



                                              9
 Case: 1:18-cv-00698 Document #: 409 Filed: 01/21/21 Page 10 of 13 PageID #:8090




unavailable. Def.'s Countercl. ¶ 77 (alleging that Empire's CEO threatened criminal

sanctions against IPT if it entered a transaction with Fireclay); Integra Healthcare, 2019

WL 3766122, at *7 ("The privilege does not . . . encompass the use of improper

competitive strategies that employ fraud, deceit, intimidation, or deliberate

disparagement") (internal quotations and citations omitted); XPO Logistics, Inc., et al. v.

Gallatin, et al., No. 13 C 1163, 2013 WL 3835358, at *6 (N.D. Ill. July 24, 2013)

(explaining that a company may compete based on the competitor's privilege, but the

privilege "is not available to a party that has behaved unfairly or used wrongful means").

       Although Georgia law indicates that the "undertaking of a legally privileged act—

such as filing a lawsuit to vindicate one's rights—cannot support a tortious interference

claim," Bell v. Sasser, 238 Ga. App. 843, 852, 520 S.E.2d 287, 296 (1999), Fireclay's

claim is not based on the filing of lawsuits and is not based solely upon threats to file

suit. Rather, Fireclay contends Empire made false representations about how the

purchase of sinks from Fireclay would violate the preliminary injunction order. Thus

Sasser does not control here. See Sasser, 238 Ga. App. at 852, 520 S.E.2d at 296;

Def.'s Countercl. ¶¶ 67-89.

       Empire cites Village of Lake Barrington v. Hogan, 272 Ill. App. 3d 225, 233-34,

649 N.E.2d 1366, 1374 (1995), to invoke a second privilege—one that specifically

defeats a claim for intentional interference with contract. But Fireclay asserts a claim for

tortious interference with prospective advantage, a distinct tort from intentional

interference with contract, the tort to which this second privilege applies. See A-Abart

Elec. Supply, Inc., 956 F.2d at 1404 (describing distinctions between the two types of

claims).



                                             10
 Case: 1:18-cv-00698 Document #: 409 Filed: 01/21/21 Page 11 of 13 PageID #:8091




       Finally, Empire's argument that Fireclay's tort claim is implausible misses the

mark. Empire argues that it was the modified preliminary injunction order, not its own

conduct, that deterred customers from doing business with Fireclay, but this argument is

misplaced on a motion to dismiss for failure to state a claim. At this stage, the Court

must "construe all well-pleaded facts and draw all inferences in the light most favorable

to the nonmoving party." Vesely v. Armslist LLC, 762 F.3d 661, 664 (7th Cir. 2014).

The Court thus cannot appropriately consider Empire's alternative explanation for

Fireclay's reduced sales.

       For these reasons, Empire is not entitled to dismissal of Fireclay's claim of

tortious interference with prospective business advantage.

B.     Breach of contract

       In count 2 of its counterclaim, Fireclay alleges—in the alternative to its denial that

had an enforceable contract with Empire—that Empire breached the terms of its

claimed contract based on seven examples of conduct, including "failing to order the

sinks in the quantities required." Def.'s Countercl. ¶ 98; Def.'s Resp. at 14-15. Empire

argues that because there are no allegations that the parties had an agreement that

included the terms Fireclay relies upon, Fireclay may not sustain a claim based on the

breach of these supposed terms.

       To state a claim for breach of contract, a party must allege: (1) a valid and

enforceable contract exists; (2) its own substantial performance; (3) breach by the

opposing party; and (4) resulting damages. Murphy v. Implicito, 392 N.J. Super. 245,

265, 920 A.2d 678, 689 (2007). Fireclay appears to argue that if there is a contract

between the parties (which it denies), then it includes certain terms imposing obligations



                                             11
 Case: 1:18-cv-00698 Document #: 409 Filed: 01/21/21 Page 12 of 13 PageID #:8092




on Empire that Fireclay says are "necessary to make such a contract sufficiently definite

as to be legally enforceable." Def.'s Countercl. ¶ 97. Fireclay does not, however, allege

any facts that support its contention that the terms enumerated in paragraph 98 of its

counterclaim—such as quantity requirements or an obligation of exclusivity on Empire's

part—are implied in any Empire-Fireclay contract. Absent such allegations, Fireclay's

claim for breach of contract cannot be sustained.

       Fireclay cites an exhibit from its response in opposition to modifying the

preliminary injunction, Def.'s Ex. E, Goren Dep. (dkt. no. 383) at 122:3-8, to bolster

paragraph 98 of its counterclaim, specifically its contention that Empire agreed to order

12,000 sinks but never met this obligation. Def.'s Resp. at 3; Def.'s Countercl. ¶ 98.

Assuming the Court can appropriately take this into account in the current context,

Fireclay does not allege facts that would be sufficient to establish that it substantially

performed its own obligations under the alleged contract, which is an essential element

of a breach of contract claim.

       Finally, Fireclay's argument that Empire breached an implied covenant of good

faith and fair dealing is not persuasive. Although "every contract in New Jersey

contains an implied covenant of good faith and fair dealing," the covenant is limited.

Sons of Thunder, Inc. v. Borden, Inc., 148 N.J. 396, 420, 690 A.2d 575, 587 (1997). It

simply precludes a party to a contract from doing "anything which will have the effect of

destroying or injuring the right of the other party to receive the fruits of the contract."

See id. That is not the case here. Fireclay alleges that Empire breached the covenant

of good faith and fair dealing "by failing to timely provide Fireclay information on the type

and quantity of sinks required." Def.'s Countercl. ¶ 98. This bare allegation, devoid of



                                              12
 Case: 1:18-cv-00698 Document #: 409 Filed: 01/21/21 Page 13 of 13 PageID #:8093




specific factual content, fails to establish that Empire's conduct had—or would have—

the effect of destroying or injuring Fireclay's right to receive the fruits of the parties'

contract. In short, Fireclay fails to plead facts demonstrating that Empire breached the

implied covenant of good faith and fair dealing under New Jersey law.

       For these reasons, the Court dismisses Fireclay's breach of contract claim.

                                         Conclusion

       For the foregoing reasons, the Court dismisses count 2 of Fireclay's counterclaim

but denies Empire's motion to dismiss [dkt. no. 365] as to count 1. Empire is directed to

answer count 1 of the counterclaim within fourteen days of this order.



                                                    ________________________________
                                                         MATTHEW F. KENNELLY
                                                         United States District Judge

Date: January 21, 2021




                                               13
